          Case 8:20-cr-00033-TDC Document 46 Filed 02/12/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                      *

VS.                                           *      TDC 20-00033

WILLIAM GARFIELD BILBROUGH IV *

                    MOTION TO SEAL DEFENDANT’S
      MOTION TO REVIEW DETENTION ORDER AND EXHIBITS IN SUPPORT
              THEREOF AND TO SET CONDITIONS OF RELEASE

       The Defendant, by and through his attorney, Robert C. Bonsib, Esq., and the law office of

MarcusBonsib, LLC, hereby requests that this Honorable Court grant the Defendant’s Motion to

Seal the Defendant’s Motion to Review Detention Order and Exhibits In Support Thereof and To

Set Conditions of Release, as reasons in furtherance thereof, states as follows:

       1. The Defendant has filed a Motion to Review Detention Order and Exhibits in Support

           Thereof and to Set Conditions of Release that includes personal information of a type

           and nature that is not appropriate for public disclosure including, but not limited to, a

           mental/medical health information.

                   2. The Defendant is respectfully requesting that this Honorable Court order

           that the Defendant’s Motion To Vacate Detention Order and Exhibits In Support

           Thereof and to Set Conditions of Release be sealed.

               WHEREFORE, the Defendant respectfully requests that this Honorable Court

           grant the relief prayed.
           Case 8:20-cr-00033-TDC Document 46 Filed 02/12/20 Page 2 of 2




                                              Respectfully submitted,

                                              /s/ Robert C. Bonsib

                                              ____________________________
                                              ROBERT C. BONSIB
                                              6411 Ivy Lane, Suite 116
                                              Greenbelt, Maryland 20770
                                              (301) 441-3000
                                              robertbonsib@marcusbonsib.com
                                              Trial Bar No. 00324


                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing motion was filed, via ECF, this 12th day of

January, 2020 to all parties of record


                                              /s/ Robert C. Bonsib

                                              ____________________________
                                              ROBERT C. BONSIB
